F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          MAR 12 2003
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 JOHN PAUL HANEY, JR.,

               Petitioner - Appellant,

          v.                                             No. 02-5156
                                                         (N.D. Okla.)
 DAYTON J. POPPELL, Warden,                       (D. Ct. No. 99-CV-287-C)

               Respondent - Appellee.




                           ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY, and ANDERSON, Circuit
Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      Pro se petitioner John Paul Haney, Jr., seeks a certificate of appealability

(COA) to pursue his appeal of the district court’s denial of his petition for a writ


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of habeas corpus filed pursuant to 28 U.S.C. § 2254. Determining that Mr. Haney

has not met the statutory requirements, we deny his application and dismiss the

appeal.

      Mr. Haney was convicted by a jury in the Tulsa County District Court of

the kidnaping and first-degree rape of a fourteen year-old girl. He was sentenced

to two consecutive 140-year sentences. He appealed his conviction to the

Oklahoma Court of Criminal Appeals (OCCA) on several grounds. The OCCA

affirmed the judgment and sentence of the trial court. Mr. Haney filed an initial

habeas petition, which the district court found to be a “mixed” petition,

incorporating both exhausted and unexhausted claims. The district court

permitted Mr. Haney to file an amended petition, which he did, asserting multiple

grounds for relief. The district court denied the amended petition and declined to

grant a COA. Mr. Haney appeals the district court’s denial of the COA.

      We first note that pro se complaints are held “to less stringent standards

than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,

520-21 (1972). To be entitled to a COA, Mr. Haney must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He can

make this showing by establishing that “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve


                                         -2-
encouragement to proceed further.”        Slack v. McDaniel , 529 U.S. 473, 484 (2000)

(quotation omitted).

       We may grant habeas relief only if the state court entered a judgment that

       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

28 U.S.C. § 2254(d).

       Mr. Haney raises only one issue on appeal. He argues that he was deprived

of his Sixth and Fourteenth Amendment rights because he was not afforded a fair

and impartial jury. Mr. Haney moved in the trial court for a mistrial because two

jurors, on their own initiative, told the trial judge that they worked at the same

business as the victim’s mother, and a third juror admitted having attended church

with one of the State’s witnesses. The trial court denied the motion.

       A petitioner seeking habeas relief for denial of a fair trial before an

impartial jury must satisfy the two-part test articulated in    McDonough Power

Equipment, Inc. v. Greenwood , 464 U.S. 548 (1984). The test requires the party

to “demonstrate that a juror failed to answer      honestly a material question on   voir

dire and then further show that a correct response would have provided a valid

basis for a challenge for cause.”     Id. at 556 (emphasis added). We have held that


                                             -3-
this test “is not satisfied by showing that a juror provided a mistaken, though

honest answer, but rather is directed at intentionally incorrect responses.”         United

States v. Cerrato-Reyes , 176 F.3d 1253, 1259 (10th Cir. 1999) (internal citations

and quotation omitted). The jurors in question brought the issue to the attention

of the trial court on their own initiative, and Mr. Haney does not demonstrate or

even assert that they made “intentionally incorrect responses” to the          voir dire

questions.

       Mr. Haney has failed to raise a constitutional claim debatable by reasonable

jurists. Mr. Haney’s request for a certificate of appealability is therefore

DENIED and the appeal is DISMISSED.

                                           ENTERED FOR THE COURT,



                                           Deanell Reece Tacha
                                           Chief Circuit Judge




                                            -4-